DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is a FINAL Office Action upon the Request for Reconsideration of application number 15/926,817, filed on March 25th, 2021. The amendments to claims 1 and 11 have been entered. No claims have been cancelled, and there are no newly presented claims for examination. Claims 1-2, 4-14, and 16-22 are pending in the application and have been examined on the merits discussed below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2008/0262925 A1), hereinafter Kim, in view of Benco et. al. (US 2012/0290468 A1), hereinafter Benco, in view of Mullen et al. (US 2018/0165704 A1), hereinafter Mullen, and further in view of Bai et al. (US 2012/0046991 A1).
	As per claim 1, Kim discloses a method for redeeming points for recommended awards, a method comprising: 
	Receiving, at an application server, historical behavior data associated with a plurality of users ([0018] one aspect of this invention provides for a communication system with client devices in communication with at least one communication network... A narrowcasting engine includes an active data gathering module to collect the user data. [0101] the narrowcasting engine is connected to a user behavioral data store [0184] the analyzer report provides historical trends); 	Training a predictive model using at least a portion of the historical behavior data and a [machine learning] technique ([0018] a narrowcasting engine includes an active learning module [0140] the narrowcasting engine 250 (FIG. 2) includes an active data gathering (ADG) and active learning (AL) that performs the active data gathering process and the active learning process to obtain future buying data of each member...The data quality 251 is directed to the effectiveness of particular data elements in regard to predicting future buying behavior. [0152] direct communications refer to narrowcasted communications based on preference data, i.e. historical behavior data ... which is the most predictive of future purchasing behavior. [0171] the narrowcasting engine collects ... inferred data as well to supplement the explicit data to more accurately predict the users’ preferences); 	Receiving real-time behavior data comprising location data for each user of the plurality of users ([0019] the user data collected by the active data gathering module can include demographic data. [0102] demographic data includes personal information about the user such as ... location...obtained from the network member database [0175] Accordingly, a persona in accordance with the narrowcasting system of the present invention is characterized by a defined event, a trigger of the event, duration of the event, and the user's location in the timeline of events); 	Receiving, from a service provider database, service provider utilization data ([0003] a communication system and method for narrowcasting information based on active data gathering... and providing merchant network services. [0213] merchant 3201 accesses the auto-enroll module 3210 through a website, for example, to sign up with the system of the present invention...The merchant provides information about the merchant and the offer to be made available to the program members, i.e. service provider utilization data... The registered card module 3220 sets up the merchant with identification information...and stores the information into the merchant database. [0214] the offer administration module adds and/or updates the offers into the offer database 3235 to be used by the narrowcasting engine); 	Applying the trained predictive model to the real-time behavior to determine one or more of the predicted response, a predicted interaction, or a predicted purchasing behavior for each of the plurality of users ([0175] Accordingly, a persona in accordance with the narrowcasting system of the present invention is characterized by a defined event, a trigger of the event, duration of the event, and the user's location in the timeline of events. In particular, the personas generated by the narrowcasting engine 250 relate to the “directional' (i.e., future trend of purchases) of the user in his or her purchasing behavior rather than the “data point’ (i.e., item of purchase) of the user's purchases.)	Determining one or more recommended awards for a subset of users among the plurality of users based on the location data, the service provider utilization data, and one or more of the predicted response, the predicted interaction, or the predicted purchasing behavior for the plurality of users ([0101] the narrowcasting engine is a computer program to dynamically match the users with the offers in the merchant offer database. 
	Transmitting, to a plurality of mobile devices associated with the subset of users, a plurality of messages each comprising an offer ([0137] In the last stage, all of the data gathered through the calibration and validation stages are analyzed and summarized. The information learned during the testing stages is then incorporated into the launch of the messages to all of the members. Depending on the learning, launch methodology is tailored for each member segment. For instance, FIG. 10 shows an example of launching email messages to the members in segments A-J based on the learning. As shown, messages related to launch of messages for members of segment A may include a teaser, invitation 1, and invitation 2).
	While Kim discloses obtaining location data, and sending a plurality of messages to a plurality of devices with an offer, they fail to teach current location data, or the message launching an application. Benco discloses the following:
	Receiving real-time behavior data comprising current location data for each user of the plurality of users ([0027] As shown in FIG. 1, mobile phone 120 having an application 130 is connected to a network 110 in away known in the prior art. Also connected to network 110 is a payment gateway application server (PGAS)… The payment application can also send the current geolocation of the mobile phone to PGAS 140 if the mobile phone is equipped with this capability [0029] PGAS 140 also compares the current geolocation of mobile phone 120 with Transmitting [a message to a mobile device] wherein [the message] cause[s] a mobile application installed on the mobile device to launch ([0034] VAS 190 generates a message which is sent to mobile phone 120 via multi-media messaging service (MMS), short messaging service (SMS) or any preferred messaging protocol. Upon receiving the message, mobile phone 120 launches MPA 130). 
	Kim and Benco are analogous references, as both relate to a transaction system communicating with and gathering data from user devices. Kim discloses a system that gathers behavior data, such as location data, and from this data determines a message, e.g., recommended award, based on gathered data. Kim then discloses transmitting messages to user devices. However, Kim fails to disclose both current location data, and a transmitted message causing a mobile application to launch as a result of the message. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Benco’s current location to Kim’s “general” location. Benco motivates the combination ([0004], [0029], [0045-0046]), disclosing that a current location may act as a safeguard, or even a mere user preference that certain features, transactions, etc… are only allowed at certain locations. Gathering a user’s current location eliminates transmitting location-specific messages that do not apply to the user’s current location. For example, receiving an offer valid in Chicago when the user is in Alexandria. 	Furthermore, the combination of Benco’s “application launching” into Kim’s message transmission would have been obvious to one of ordinary skill in the art, as they would have been capable of applying a known technique (application launching) to a known method (message transmission/receipt) that was ready for improvement, and the results (the transmitted messages cause an application to open) would have been predictable to one of ordinary skill in the art.

	Transmitting, to a plurality of mobile devices associated with the subset of users, a plurality of messages each comprising an offer to exchange a number of points to enter a drawing to win the one or more awards ([0022] users can access their account through applications on mobile devices [0053] mobile device 305 may include one or more transceivers, receivers and/or transmitters that may communicate with one or more wired networks and/or one or more wireless networks. [0070] rewards computing system 404 may inform the user of the current outstanding points the user has accumulated and the total points needed to exchange in order to cover this transaction. [0076] rewards computing system 404 may also be configured to allow consumers to enter contests and sweepstakes… rewards computing system 404 may provide a way for users to exchange points to enter into a contest or sweepstakes. [0077] the administrator can set up contests with different prizes); 	Receiving one or more requests from one or more of the plurality of mobile devices to exchange the number of points to enter the drawing to win the one or more awards ([0053] mobile device 305 may include one or more transceivers, receivers and/or transmitters that may communicate with one or more wired networks and/or one or more wireless networks.. [0055] mobile device 305 may initiate a financial transaction with the one or more network entities [0070] rewards computing system 404 may inform the user of the current outstanding points the user has accumulated and the total points needed to exchange in order to cover this transaction.... if the user has enough credits to complete the exchange, the user may be prompted if they would like to continue, i.e. receiving a request to exchange the number of points. [0076] rewards computing system 404 may provide a way for users to exchange points to inter into a contest or sweepstakes); 	determining, based on the one or more requests, at least one winning user of the subset of users and at least one award of the one or more awards ([0099] a consumer may make a purchase related to winning a prize related to a game ...winning the prize is not automatic, but requires a decision (for example a lottery, is held for all consumers to make a specific purchase). Once the prize is awarded, rewards computing system 404 notifies the game server. Notification can be sent to the consumers who were awarded the prize. Game play can be immediately updated to award the prize to those consumers who received it. Consumers can log into the game to ; and 	transmitting, to a first mobile device of the plurality of mobile devices corresponding to the at least one winning user, a confirmation of the at least one award, wherein the at least one award is associated with an identifier of the first mobile device, and wherein the first mobile device is used to redeem the at least one award ([0022] Notifications can be sent that rewards have been earned. Users can access their account directly through links on these notification or through applications on mobile devices [0071] Once the user has determined how many points to exchange, rewards computing system 404 will deduct those points from the user's reward account, update rewards database 406 [0099] Once the prize is awarded, rewards computing system 404 notifies the game server. Notification can be sent to the consumers who were awarded the prize. Game play can be immediately updated to award the prize to those consumers who received it. Consumers can log into the game to receive their reward [FIG. 4] system 404 in communication with user interface [device] 402. [0067] a user may create an account with rewards system 400. A user may provide identification information, e.g., user name and password, along with account information for the financial account the user wants to link to this rewards system… if the user is providing account information for a payment device that is not provided by the hosting entity, the hosting entity may validate account information and ask for further identification information, for example user name and password or account number and routing number [0108] At step 1110, a consumer may set preferences with the system… this may include selecting to receive default notification or customized notifications . In addition, the consumer may select the means that the system will communicate with the consumer, for example using text messages or push notifications [0110] At step 1120, the rewards system notifies the consumer that a transaction has completed . In an embodiment, it will contact the consumer via one or more of the means selected by the consumer previously [0032] According to at least one example embodiment, a reward associated with button 198, and a reward associated with button 199, may be provided to the user. See also [0029], [0053-0061], [0079]).	Kim and Mullen are analogous references, as both are aimed at methods of providing and redeeming awards for patrons. Therefore, from the teaching of Mullen, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the known concept of receiving behavior data, creating user profiles, and recommending awards to users, as taught by Kim, to incorporate a contest or sweepstakes to win an award, as taught by Mullen. By doing so, there is a wider range of award types, allowing the 
	While Kim discloses a machine learning technique, they fail to specify a neural-network backward propagation technique. Bai discloses the following:
	training a predictive model using at least a portion of the historical behavior data and a neural network backward propagation technique ([0026] FIG. 2 illustrates an example portion of a Judge Neural Network 120 including interconnected nodes… In one embodiment, the input nodes of JNN include a data vector including the prices and customer preferences of a product in question. The output nodes are the sales volumes. Other variables are represented by middle/hidden nodes. In the embodiment of node A shown in FIG. 2, and, in the embodiment of the backward propagation network shown in FIG. 4, node A “sub’ element 201 denotes that the relationship between the outputs and the inputs of the node is a subtraction, i.e., the output of the node equals the difference between two input values [0009] generating, by the processor device, of a competitive advantage parameter value comprises: receiving at input nodes of configured neural network, a data vector including the prices and customer preferences of a product at different times, the configured neural network representing a dynamic procedure of competition in retailer market; propagating the data to one or more intermediate nodes of the configured neural network; and, implementing a function, at the intermediate nodes, for calculating a customer preference parameter value Cijt.).	Kim and Bai are analogous references, as both relate to using machine learning techniques when analyzing consumer behavior data. Kim discloses an active learning module which utilizes artificial intelligence. Bai discloses a system for predicting and determining customer preferences using neural network and backward propagation techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bai into Kim. Both disclosures relate to using machine learning/artificial intelligence to better understand a customer base in order to provide targeted offers. Using neural network techniques instead of another machine learning algorithm would have been obvious to try by one of ordinary skill in the art. 
	As per claim 2, Kim, Benco, Mullen, and Bai disclose the method of claim 1, and Kim also discloses the following: 
	the trained predictive model is indicative of one or more of a user’s next purchase, a user’s travel plans, a user’s next entertainment purchase, or a user’s future gaming activity ([0140] the narrowcasting engine 250 includes an ADG and AL that performs the active data gathering process and active learning process to obtain future buying data of each member). 
	As per claim 4, Kim, Benco, Mullen, and Bai disclose the method of claim 1, and Kim also discloses the following: 
	wherein the subset of users are associated with a user index ([0173] members of the advanced cell 430 are segmented based on “personas”, i.e. a predetermined user index. [0174] a “persona” is a synthetic personality and rules associated thereto based on specific demographic, preference, and behavioral data. [0175] the personas generated by the narrowcasting engine 250 relate to the “directional” (i.e. future trend of purchases, next purchase amount next purchase location. or next purchase category) of the user in his or her purchasing behavior). 
	As per claim 5, Kim, Benco, Mullen, and Bai disclose the method of claim 4, and Kim also discloses the following: 
	wherein the user index comprises data indicative of one or more of a next purchase amount, a next purchase location, a next purchase category, a travel location, a gaming type, an average wager for a given gaming type, or an entertainment type ([0175] the personas generated by the narrowcasting engine 250 relate to the “directional” (i.e. future trend of purchases, next purchase amount, next purchase location, or next purchase category) of the user in his or her purchasing behavior)
	As per claim 6, Kim, Benco, Mullen, and Bai disclose the method of claim 1, and Kim also discloses the following: 
	The one or more recommended awards are associated with underutilized goods or services offered by the target service provider associated with the service provider utilization data ([0164] in which if a user missed a 2-hour special sale or promotion, the user can request the system to notify the user if another or similar offer comes up in the future. Furthermore, [0173] discloses communications may be sent to users for newly provided programs and services. [Fig. 34] shows an interactive heat map on product type, and allows the user to click on the underutilized service [0213] merchant 3201 accesses the auto-enroll module 3210 through a website, for example, to sign up with the system of the present invention...The merchant provides information about the merchant and the offer to be made available to the program members, i.e. service provider utilization data... The registered card module 3220 sets up the merchant with identification information ... and stores the information into the merchant database). 
	As per claim 7, Kim, Benco, Mullen, and Bai disclose the method of claim 1, and Kim also discloses the following: 
	wherein the historical behavior data is received from one or more of a service provider associated with the service provider database or one or more mobile devices associated with one or more users ([0018] one aspect of this invention provides for a communication system with client devices, i.e. mobile devices associated with one or more users [0250] in communication with at least one communication network... User data stores are also in communication with the communication network and store user data of users using respective ones of the client devices. A narrowcasting engine includes an active data gathering module to collect the user data. [0101] the narrowcasting engine is connected to a user behavioral data store. [0147] the active data gathering process of the present invention includes obtaining data about each member provided by the networks and the merchants obtained directly from the members). 
	As per claim 8, Kim, Benco, Mullen, and Bai disclose the method of claim 1, and Kim also discloses the following: 
	Wherein the historical behavior data comprises user purchase history ([0019] the user data, i.e. behavior data. collected by the active data gathering module can include demographic, behavioral, and preference data. [0163] the demographic data includes, but is not limited to ... location. Preference data includes, but is not limited to ... current purchase decisions, i.e. purchase history). 
	As per claim 9, Kim, Benco, Mullen, and Bai disclose the method of claim 1, and Kim also discloses the following: 
	wherein the service provider utilization data comprises one or more of a number of available seats for an event requiring an admission ticket, a number of available tables at a restaurant, a number of excess inventory for one or more items at a retailer, one or more unoccupied gaming seats at a casino, or a number of unoccupied rooms at a hotel ([0015] discloses an embodiment of an invention that Kim is seeking to improve, where products available for redemption are generally products that are overstocked and are sitting in warehouses, i.e. a number of excess inventory for one or more items). [0024] discloses the system can also extend to an offer datastore for storing offers from merchants). 
	As per claim 10, Kim, Benco, Mullen, and Bai disclose the method of claim 1, and Mullen further discloses transmitting confirmations: 
	transmitting, to a first mobile device of the plurality of mobile devices corresponding to the at least one winning user, a confirmation [link] ([0079] the consumer may also be able to customize these communications, indicating what information they would like the notification to include, such as, a link to access rewards computing system 404, the total number of accumulated points, pending actions, recent activity, etc. In an embodiment, when a consumer accesses rewards computing system 404 , the consumer may also be able to update the consumer information, contact information, account information, set permissions, view descriptions of eligible transactions, view the status of current refunds and point exchanges, etc. [0099] Once the prize is awarded, rewards computing system 404 notifies the game server. Notification can be sent to the consumers who were awarded the prize. Game play can be immediately updated to award the prize to those consumers who received it. Consumers can log into the game to receive their reward)
	While Mullen fails to disclose quick response codes, Benco discloses the following:
	Wherein the [link] comprises a quick response code ([0033] VAS 190 generates a two dimensional code which is transmitted back to vendor 180, who then displays it for the payer… The two dimensional code can be, for example, a quick response (QR) code or any other type of code capable of carrying the required amount of information).	The combination of Kim and Mullen is analogous to Benco, as both relate to transactional systems and communications. Mullen discloses sending a link to a customer ([0111]) for access to earned rewards, however fails to disclose a QR code. Benco discloses a payment system that requires a mobile device to scan a QR code to complete transactions, or see additional transaction information. A QR code has the same end-result of a 
	As per claim 11, Kim discloses an apparatus for redeeming points for recommended awards, an apparatus comprising: 
	one or more processors ([FIG. 13]) and a memory storing processor executable instructions ([0101]) that, when executed by the one or more processors, cause the apparatus to:	receive historical behavior data associated with a plurality of users ([0018] one aspect of this invention provides for a communication system with client devices in communication with at least one communication network... A narrowcasting engine includes an active data gathering module to collect the user data. [0101] the narrowcasting engine is connected to a user behavioral data store [0184] the analyzer report provides historical trends); 	train a predictive model using at least a portion of the historical behavior data and a [machine learning] technique ([0018] a narrowcasting engine includes an active learning module [0140] the narrowcasting engine 250 (FIG. 2) includes an active data gathering (ADG) and active learning (AL) that performs the active data gathering process and the active learning process to obtain future buying data of each member...The data quality 251 is directed to the effectiveness of particular data elements in regard to predicting future buying behavior. [0152] direct communications refer to narrowcasted communications based on preference data, i.e. historical behavior data ... which is the most predictive of future purchasing behavior. [0171] the narrowcasting engine collects ... inferred data as well to supplement the explicit data to more accurately predict the users’ preferences)	Receive real-time behavior data comprising current location data for each user of the plurality of users ([0019] the user data collected by the active data gathering module can include demographic data. [0102] demographic data includes personal information about the user such as ... location...obtained from the network member database [0175] Accordingly, a persona in accordance with the narrowcasting system of the present invention is characterized by a defined event, a trigger of the event, duration of the event, and the user's location in the timeline of events); 	Receive, from a service provider database, service provider utilization data ([0003] a communication system and method for narrowcasting information based on active data gathering... and providing merchant service provider utilization data... The registered card module 3220 sets up the merchant with identification information...and stores the information into the merchant database. [0214] the offer administration module adds and/or updates the offers into the offer database 3235 to be used by the narrowcasting engine); 	Apply the trained predictive model to the real-time behavior to determine one or more of the predicted response, a predicted interaction, or a predicted purchasing behavior for each of the plurality of users ([0175] Accordingly, a persona in accordance with the narrowcasting system of the present invention is characterized by a defined event, a trigger of the event, duration of the event, and the user's location in the timeline of events. In particular, the personas generated by the narrowcasting engine 250 relate to the “directional' (i.e., future trend of purchases) of the user in his or her purchasing behavior rather than the “data point’ (i.e., item of purchase) of the user's purchases);	Determine one or more recommended awards for a subset of users among the plurality of users based on the location data, the service provider utilization data, and one or more of the predicted response, the predicted interaction, or the predicted purchasing behavior for the plurality of users ([0101] the narrowcasting engine is a computer program to dynamically match the users with the offers in the merchant offer database. [0102] demographic data includes personal information about the user such as ... location...obtained from the network member database. [0171] the narrowcasting engine collects ... inferred data as well to supplement the explicit data to more accurately predict the users’ preferences. [0214] the offer administration module adds and/or updates the offers into the offer database to be used by the narrowcasting engine to make the offer [recommended award] to the most relevant member at the most relevant time. [0248] the registered card (RC) processing system includes a data capture module, instructions module, and rules management module. The data capture module captures ... user information... and loyalty program to which the user is enrolled...The rules management module 4510b includes access to the rules management database that stores the business rules to be applied for each user in determining the incentive, i.e. recommended award. to be applied. Based on the business rules, the rules management module, among other things, calculates the discount/incentive due to the 
	Transmitting, to a plurality of mobile devices associated with the subset of users, a plurality of messages each comprising an offer ([0137] In the last stage, all of the data gathered through the calibration and validation stages are analyzed and summarized. The information learned during the testing stages is then incorporated into the launch of the messages to all of the members. Depending on the learning, launch methodology is tailored for each member segment. For instance, FIG. 10 shows an example of launching email messages to the members in segments A-J based on the learning. As shown, messages related to launch of messages for members of segment A may include a teaser, invitation 1, and invitation 2).
	While Kim discloses obtaining location data, and sending a plurality of messages to a plurality of devices with an offer, they fail to teach current location data, or the message launching an application. Benco discloses the following:
	Receiving real-time behavior data comprising current location data for each user of the plurality of users ([0027] As shown in FIG. 1, mobile phone 120 having an application 130 is connected to a network 110 in away known in the prior art. Also connected to network 110 is a payment gateway application server (PGAS)… The payment application can also send the current geolocation of the mobile phone to PGAS 140 if the mobile phone is equipped with this capability [0029] PGAS 140 also compares the current geolocation of mobile phone 120 with the location of the vendor requiring payment as well as with locations that the payer has previously entered as “safe zones.” Safe Zones can be, for example, the payer's home or work place although any desired location may be saved by the payer as a location where the mobile phone may be safely used to complete a payment transaction. The current geolocation is either received from the mobile phone, or is retrieved using geolocation server GS 150 of FIGS. 1 and 2).	Transmitting [a message to a mobile device] wherein [the message] cause[s] a mobile application installed on the mobile device to launch ([0034] VAS 190 generates a message which is sent to mobile phone 120 via multi-media messaging service (MMS), short messaging service (SMS) or any preferred messaging protocol. Upon receiving the message, mobile phone 120 launches MPA 130). 

	While Kim discloses certain embodiments in where users may exchange a number of points for a reward [0307], and recommending specific awards to a user [0248], Kim fails to disclose an offer to exchange point to enter a drawing. However, Mullen discloses the following: 
	Transmit, to a plurality of mobile devices associated with the subset of users, a plurality of messages each comprising an offer to exchange a number of points to enter a drawing to win the one or more awards ([0022] users can access their account through applications on mobile devices [0053] mobile device 305 may include one or more transceivers, receivers and/or transmitters that may communicate with one or more wired networks and/or one or more wireless networks. [0070] rewards computing system 404 may inform the user of the current outstanding points the user has accumulated and the total points needed to exchange in order to cover this transaction. [0076] rewards computing system 404 may also be configured to allow consumers to enter contests and sweepstakes… rewards computing system 404 may provide a way for users to exchange points to ; 	Receive one or more requests from one or more of the plurality of mobile devices to exchange the number of points to enter the drawing to win the one or more awards ([0053] mobile device 305 may include one or more transceivers, receivers and/or transmitters that may communicate with one or more wired networks and/or one or more wireless networks.. [0055] mobile device 305 may initiate a financial transaction with the one or more network entities [0070] rewards computing system 404 may inform the user of the current outstanding points the user has accumulated and the total points needed to exchange in order to cover this transaction.... if the user has enough credits to complete the exchange, the user may be prompted if they would like to continue, i.e. receiving a request to exchange the number of points. [0076] rewards computing system 404 may provide a way for users to exchange points to inter into a contest or sweepstakes); 	determine, based on the one or more requests, at least one winning user of the subset of users and at least one award of the one or more awards ([0099] a consumer may make a purchase related to winning a prize related to a game ...winning the prize is not automatic, but requires a decision (for example a lottery, is held for all consumers to make a specific purchase). Once the prize is awarded, rewards computing system 404 notifies the game server. Notification can be sent to the consumers who were awarded the prize. Game play can be immediately updated to award the prize to those consumers who received it. Consumers can log into the game to receive their reward); and 	transmit, to a first mobile device of the plurality of mobile devices corresponding to the at least one winning user, a confirmation of the at least one award, wherein the at least one award is associated with an identifier of the first mobile device, and wherein the first mobile device is used to redeem the at least one award ([0022] Notifications can be sent that rewards have been earned. Users can access their account directly through links on these notification or through applications on mobile devices [0071] Once the user has determined how many points to exchange, rewards computing system 404 will deduct those points from the user's reward account, update rewards database 406 [0099] Once the prize is awarded, rewards computing system 404 notifies the game server. Notification can be sent to the consumers who were awarded the prize. Game play can be immediately updated to award the prize to those consumers who received it. Consumers can log into the game to receive their reward [FIG. 4] system 404 in communication with user interface [device] 402. [0067] a user may  [0110] At step 1120, the rewards system notifies the consumer that a transaction has completed . In an embodiment, it will contact the consumer via one or more of the means selected by the consumer previously [0032] According to at least one example embodiment, a reward associated with button 198, and a reward associated with button 199, may be provided to the user. See also [0029], [0053-0061], [0079]).	Kim and Mullen are analogous references, as both are aimed at methods of providing and redeeming awards for patrons. Therefore, from the teaching of Mullen, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the known concept of receiving behavior data, creating user profiles, and recommending awards to users, as taught by Kim, to incorporate a contest or sweepstakes to win an award, as taught by Mullen. By doing so, there is a wider range of award types, allowing the system to appeal to a wider range of users, and allowing users to exchange points without the administrator having to provide awards to every user who has exchanged points. Additionally, incorporating Kim’s recommended awards into Mullen’s disclose allows for a more targeted awarding system.
	While Kim discloses a machine learning technique, they fail to specify a neural-network backward propagation technique. Bai discloses the following:
	train a predictive model using at least a portion of the historical behavior data and a neural network backward propagation technique ([0026] FIG. 2 illustrates an example portion of a Judge Neural Network 120 including interconnected nodes… In one embodiment, the input nodes of JNN include a data vector including the prices and customer preferences of a product in question. The output nodes are the sales volumes. Other variables are represented by middle/hidden nodes. In the embodiment of node A shown in FIG. 2, and, in the embodiment of the backward propagation network shown in FIG. 4, node A “sub’ element 201 denotes that the relationship ijt).	Kim and Bai are analogous references, as both relate to using machine learning techniques when analyzing consumer behavior data. Kim discloses an active learning module which utilizes artificial intelligence. Bai discloses a system for predicting and determining customer preferences using neural network and backward propagation techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bai into Kim. Both disclosures relate to using machine learning/artificial intelligence to better understand a customer base in order to provide targeted offers. Using neural network techniques instead of another machine learning algorithm would have been obvious to try by one of ordinary skill in the art.
	As per claim 12, Kim, Benco, Mullen, and Bai disclose the apparatus of claim 11. While Kim fails to disclose deducting points, Mullen also discloses the following: 
	Deduct, from one or more point balances associated with the at least one winning user, the number of points associated with the offer ([0073] rewards processing system 404 will deduct enough points to cover the transaction, i.e. the number of points associated with the offer, from the user’s account and store the updated total rewards points on rewards database 406). 	Kim and Mullen are analogous references, as both are aimed at systems of providing and redeeming awards for patrons. For similar reasons as stated above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mullen into Kim. Further incorporating Mullen’s step of deducting a point balance would be an obvious step when using a point balance to complete a transaction, e.g., paying to enter a contest. 
As per claim 13, Kim, Benco, Mullen, and Bai disclose the apparatus of claim 11, and Kim also discloses the following: 
	wherein the subset of users are associated with a user index ([0173] members of the advanced cell 430 are segmented based on “personas”, i.e. a predetermined user index. [0174] a “persona” is a synthetic personality and rules associated thereto based on specific demographic, preference, and behavioral data. [0175] the personas generated by the narrowcasting engine 250 relate to the “directional” (i.e. future trend of purchases, next purchase amount next purchase location, or next purchase category) of the user in his or her purchasing behavior)
	As per claim 14, Kim, Benco, Mullen, and Bai disclose the apparatus of claim 11, and Kim also discloses the following: 
	wherein the trained predictive model is indicative of one or more of a user's next purchase, a user's travel plans, a user's next entertainment purchase, or a user's future gaming activity ([0140] the narrowcasting engine 250 includes an ADG and AL that performs the active data gathering process and active learning process to obtain future buying data of each member, i.e. a user’s next purchase). 
	As per claim 16, Kim, Benco, Mullen, and Bai disclose the apparatus of claim 13, and Kim also discloses the following: 
	wherein the user index comprises data indicative of one or more of a next purchase amount, a next purchase location, a next purchase category, a travel location, a gaming type, an average wager for a given gaming type, or an entertainment type ([0175] the personas generated by the narrowcasting engine 250 relate to the “directional” (i.e. future trend of purchases, next purchase amount next purchase location. or next purchase category) of the user in his or her purchasing behavior)
	As per claim 17, Kim, Benco, Mullen, and Bai disclose the apparatus of claim 11, and Kim also discloses the following: 
	The one or more recommended awards are associated with underutilized goods or services offered by a target service provider associated with the service provider utilization data ([0164] in which if a user missed a 2-hour special sale or promotion, the user can request the system to notify the user if another or similar offer comes up in the future. Furthermore, [0173] discloses communications may be sent to users for newly provided programs and services. [Fig. 34] shows an interactive heat map on product type, and allows the user to click on the “apparel” underutilized service [0213] merchant 3201 accesses the auto-enroll module 3210 through a website, for example, to sign up with the system of the present invention...The merchant provides information about the merchant and the offer to be made available to the program members, i.e. service provider utilization data... The registered card module 3220 sets up the merchant with identification information ... and stores the information into the merchant database). 
	As per claim 18, Kim, Benco, Mullen, and Bai disclose the apparatus of claim 11, and Kim also discloses the following: 
	The historical behavior data is received from one or more of a service provider associated with the service provider database or one or more mobile devices associated with one or more users ([0018] one aspect of this invention provides for a communication system with client devices, i.e. mobile devices associated with one or more users [0250] in communication with at least one communication network... User data stores are also in communication with the communication network and store user data of users using respective ones of the client devices. A narrowcasting engine includes an active data gathering module to collect the user data. [0101] the narrowcasting engine is connected to a user behavioral data store. [0147] the active data gathering process of the present invention includes obtaining data about each member provided by the networks and the merchants obtained directly from the members). 
	As per claim 19, Kim, Benco, Mullen, and Bai disclose the apparatus of claim 11, and Kim also discloses the following: 
	The historical behavior data comprises user purchase history ([0019] the user data, i.e. behavior data, collected by the active data gathering module can include demographic, behavioral, and preference data. [0163] Preference data includes, but is not limited to ... current purchase decisions, i.e. purchase history). 
	As per claim 20, Kim, Benco, Mullen, and Bai disclose the apparatus of claim 11, and Kim also discloses the following: 
	The service provider utilization data comprises one or more of a number of available seats for an event requiring an admission ticket, a number of available tables at a restaurant, a number of excess inventory for one or more items at a retailer, one or more unoccupied gaming seats at a casino, or a number of unoccupied rooms at a hotel ([0015] discloses an embodiment of an invention that Kim is seeking to improve, where products available for redemption are generally products that are overstocked and are sitting in warehouses, i.e. a number of excess inventory for one or more items). [0024] discloses the system can also extend to an offer datastore for storing offers from merchants).
	As per claims 21 and 22, Kim, Benco, Mullen, and Bai disclose the method and apparatus of claims 1 and 11, respectively, and Kim also discloses the following:
	wherein the location data comprises a current location and one or more previous locations for each user of the plurality of users ([0163] home and work locations [0174] a “persona” is a synthetic personality and rules associated thereto based on specific demographic, preference, and behavioral data. [0175] a persona ... is characterized by ... the user’s location in the timeline of events. The examiner notes that a timeline is known to those in the art to include past and future dates, therefore a user’s location in a timeline of events includes previous locations of the user. See also, [FIG. 12] and related texts).
Response to Amendments/Arguments
In the response filed on March 25th, 2021, Applicant has amended claims 1 and 11. No claims have been cancelled, and no new claims have been presented for examination. Further response regarding the amendments with relation to U.S.C 103 are discussed below.
In the response filed on March 25th, 2021, Applicant amended independent claims 1 and 11 to include (lines 6-7), “receiving real-time behavior data comprising current location data for each user of the plurality of users”. Furthermore, Applicant argues, see Pages 7-8; (I)(a))
Applicant’s arguments, see Pages 9-10; (I)(b), filed March 25th, 2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 103 have been fully considered however the Examiner respectfully disagrees. Applicant alleges (pg. 9), “The Office Action does not consider the claims as a whole.”  	Further in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	While the Examiner does not concede that “the combination of Kim, Mullen, and Benco is indicative of improper piecemeal examination”, “a rejection [of Kim and Mullen] ignores the relationships between the claimed elements”, or “claim 1 has not been considered "as a whole" and the rationale for combining the references is not properly supported,” in the interest of compact prosecution, the Examiner has updated the previous art rejections and motivation statements in order to address Applicant’s concerns. Furthermore, Applicant’s amendments have changed the scope of the claim, necessitating a new combination of references. While the art has been maintained, Claims 1 and 11 are now rejected as being taught by Kim, in view of Mullen, Benco, and Bai. Dependent claims 2, 4-10, 12-14, and 16-22 have also been rejected.
Applicant’s arguments, see Pages 10-11; (I)(c), filed March 25th, 2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 103 have been fully considered however the Examiner respectfully disagrees. Applicant alleges (pg. 10), “The Office Action’s combination of references is not properly supported.” 	The Examiner maintains the position that the combination of references, specifically Kim, Mullen, and Benco, is proper. However, in the interest of compact prosecution, the Examiner has updated the previous art rejections and motivation statements in order to address Applicant’s concerns. The Examiner has maintained the rejection of claims 1 and 11 under 35 U.S.C. 103 as being taught by Kim, in view of Mullen, Benco, and Bai. Dependent claims 2, 4-10, 12-14, and 16-22 have also been rejected.
Applicant’s arguments, see Page 11; (I)(d), filed March 25th, 2021, with respect to the rejection of claims 2, 4-10, 12-14, and 16-22 under 35 U.S.C. 103 have been fully considered however the Examiner respectfully disagrees. For similar reasons as stated above, the Examiner has found that Kim, Benco, Mullen, and Bai teach each and every limitation of the dependent claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622